Exhibit 10.43

AMENDMENT NO. 1 TO FINANCING AND SECURITY AGREEMENT

This Amendment No. 1 to Financing and Security Agreement (this “Amendment”)
shall be entered into on March 9, 2015, by and between LOCAL CORPORATION
(“Seller”), a Delaware corporation, and FAST PAY PARTNERS LLC (“Purchaser”), a
Delaware limited liability company.

RECITALS

WHEREAS, the Seller and Purchaser entered into that certain Financing and
Security Agreement (the “FPP Factoring Agreement”) dated on or around March 9,
2015, as amended from time to time;

WHEREAS, the Seller and Purchaser deem it desirable and necessary to supplement
and modify certain terms and provisions to the FPP Factoring Agreement by this
Amendment;

NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and covenants herein contained, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

  1. All capitalized terms not otherwise defined herein shall have their
respective meanings as set forth in the FPP Factoring Agreement. This Amendment
and the terms and provisions hereof, are incorporated in their entirety into the
FPP Factoring Agreement by reference. In the event of any conflict between this
Amendment and the FPP Factoring Agreement, the terms of this Amendment shall
prevail.

 

  2. Amendments to the FPP Factoring Agreement.

 

  a. Clause (e) in the “General Rates and Fees” box on the first page of the FPP
Factoring Agreement is hereby amended by deleting such clause in its entirety
and replacing it with the following:

“(e) Additional Factoring Fee: *** per month prorated daily on the gross value
of the Invoiced amount outstanding, commencing on day 31 (Invoices after the
104th day shall be deemed ineligible).”

 

  b. Clause (g) in the “General Rates and Fees” box on the first page of the FPP
Factoring Agreement is hereby amended by deleting such clause in its entirety
and replacing it with the following:

“(g) Concentration Limit: The percentage of any debt from a single debtor over
the total amount outstanding from Seller’s purchased accounts must remain below
25% (or 55% with respect to each of Yahoo or Google). In the event the
percentage exceeds the foregoing limit, FPP may exercise Purchaser’s right not
to purchase more accounts from said debtor.”

 

Amendment No. 1 to Financing and Security Agreement

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

  c. Clause (j) in the “General Rates and Fees” box on the first page of the FPP
Factoring Agreement is hereby amended by deleting such clause in its entirety
and replacing it with the following:

“(j) Termination: Subject to a fee equal to 0.1% of the Maximum Line Amount
multiplied by the ratio of: (i) number of days between the date of termination
(for any termination prior to the end of the Term) and the last day of the Term
to (b) 30 (the “Early Termination Fee”), Seller may terminate this agreement at
any time upon 60 days prior written notice to Purchaser whereupon this Agreement
shall terminate upon successful repayment of all outstanding Obligations.”

 

  d. Section 9.1.7 of the FPP Factoring Agreement is hereby amended by adding
the following proviso to the end of such existing clause:

“, provided, so long as no Event of Default has occurred and is continuing,
Purchaser shall make reasonable efforts to consult with Seller prior to such
communication;”

 

  e. Section 12.1 of the FPP Factoring Agreement is hereby amended by adding the
following proviso to the end of such existing section as follows:

“; provided, nothing in the foregoing is intended to invalidate any contractual
provision existing on the date hereof between Seller and Yahoo or Google solely
with respect to Yahoo or Google’s right to audit the quality of the services
generating the Accounts in question in the ordinary course of business.”

 

  f. Section 13 of the FPP Factoring Agreement is hereby amended by deleting
such section in its entirety and replacing it with the following:

“13. Account Disputes. Seller shall notify Purchaser promptly of and, if
requested by Purchaser, will settle all disputes concerning any Purchased
Account, at Seller’s sole cost and expense, provided that, so long as no Event
of Default has occurred and is

 

Amendment No. 1 to Financing and Security Agreement



--------------------------------------------------------------------------------

continuing, the parties shall work in good faith for a period of 5 days to
determine a mutually agreeable course of action with respect to a proposed
settlement of a dispute prior to undertaking such settlement, unless the terms
of such settlement or exigent circumstances, as determined by Purchaser, require
a quicker resolution. Subject to the immediately preceding sentence, Purchaser
may, but is not required to, attempt to settle, compromise, or litigate
(collectively, “Resolve”) the dispute upon such terms, as Purchaser in its sole
discretion deem advisable, for Seller’s account and risk and at Seller’s sole
expense. Upon the occurrence of an Event of Default, Purchaser may Resolve such
issues with respect to any Account of Seller

 

  g. Section 14.5 of the FPP Factoring Agreement is hereby amended by deleting
the reference therein to “except for the security interest granted to Purchaser”
and replacing such reference with “except for (i) the security interest granted
to Purchaser and (ii) for the period from the date hereof until just prior to
the first Advance extended hereunder, the security interests granted to Square 1
Bank, Wolverine Flagship Fund Trading Limited, and The Tail Wind Fund Ltd.
(Seller hereby affirms its covenant obligation to terminate such security
interests set forth in this clause (ii) prior to the extension of any Advance
hereunder),”

 

  h. Section 14.6(e) of the FPP Factoring Agreement is hereby amended by adding
the following to the beginning of such clause: “except as disclosed by Seller to
Purchaser in writing prior to the date hereof”.

 

  i. Section 17.1 of the FPP Factoring Agreement is hereby amended by adding the
following new clause (i) to the end of such existing section as follows:

“; or (i) any default or event of default has occurred and is continuing with
respect to the Unsecured Subdebt Notes.”

 

  j. Section 18.4 of the FPP Factoring Agreement is hereby amended by deleting
the reference therein to “Purchaser shall have no duty” and replacing such
reference with “Purchaser shall have no duty (except as may be required by
applicable law)”.

 

  k. Section 21.1 of the FPP Factoring Agreement is hereby amended by:
(i) deleting the reference therein to “60 days prior written notice” and
replacing such reference with “at least 60 days written notice prior to the
intended date of termination” and (ii) deleting the reference therein to
“automatically extended for successive Terms” and replacing such reference with
“automatically extended for successive 1-year Terms”.

 

Amendment No. 1 to Financing and Security Agreement



--------------------------------------------------------------------------------

  l. Section 36 of the FPP Factoring Agreement is hereby amended by adding the
following new definition in alphabetical order:

“Unsecured Subdebt Notes” – those certain Series A and Series B Senior
Subordinated Convertible Notes or any other securities issued by Seller pursuant
to that certain Indenture (or any supplemental Indenture) between Local
Corporation and U.S. Bank National Association dated on or around the date
hereof.

 

  m. Section 36 of the FPP Factoring Agreement is hereby amended by deleting the
definition of “Term” therein and replacing such definition with the following:

“Term” – the period of time up to and including April 9, 2016.

 

  3. Conditions Precedent to Effectiveness of this Amendment.

 

  a. The FPP Factoring Agreement must be in effect, without termination;

 

  b. No Default or Event of Default shall have occurred or be continuing under
the FPP Factoring Agreement; and

 

  c. Seller shall pay the $3,500 closing fee owed to Purchaser referenced in
clause (h) of the “General Rates and Fees” box on the first page of the FPP
Factoring Agreement.

 

  d. Seller shall pay all of Purchaser’s reasonable out-of-pocket fees and
expenses in connection with this Amendment.

 

  4. Conditions Precedent to the Extension of the First Advance Under the FPP
Factoring Agreement.

 

  a. The FPP Factoring Agreement must be in effect, without termination;

 

  b. No Default or Event of Default shall have occurred or be continuing under
the FPP Factoring Agreement;

 

  c. Purchaser shall have received each of the following deliverables, each in
form reasonably acceptable to Purchaser:

 

  i. Evidence of termination of all security interests in favor of Square 1
Bank, Wolverine Flagship Fund Trading Limited, and The Tail Wind Fund Ltd.
(collectively, the “Existing Secured Creditors”) and the payment in full of the
associated secured credit facilities with such Existing Secured Creditors and
termination of all lending commitments thereof;

 

Amendment No. 1 to Financing and Security Agreement



--------------------------------------------------------------------------------

  ii. An executed and compiled Seller secretary’s certificate and corporate
resolutions;

 

  iii. Executed Deposit Account Control Agreements with respect to Seller’s
deposit accounts setting forth, among other things, dominion over Seller’s
collection account and a daily sweep to Purchaser’s lockbox and springing
dominion over Seller’s non-payroll/benefits deposit accounts; and

 

  iv. A certified search to reflect from the Delaware Secretary of State setting
forth Purchaser’s first priority secured lien on Seller’s assets.

 

  5. Sections 29, 30, and 31 of the FPP Factoring Agreement are hereby
incorporated herein by reference mutatis mutandis.

 

Amendment No. 1 to Financing and Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties here have executed this Amendment as of the day,
month, and year first above written.

 

SELLER:   LOCAL CORPORATION   Name:   /s/ Kenneth S Cragun   Title:   Chief
Financial Officer PURCHASER:   FAST PAY PARTNERS LLC   Name:   /s/ Secil Baysal
  Title:   Chief Operating Officer

 

Amendment No. 1 to Financing and Security Agreement